 Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 1 of 31 Page ID #:1



     BURSOR & FISHER, P.A.
 1   Frederick J. Klorczyk III (State Bar No. 320783)
 2   Neal J. Deckant (State Bar No. 322946)
     Brittany S. Scott (State Bar No. 327132)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-mail: fklorczyk@bursor.com
 6           ndeckant@bursor.com
             bscott@bursor.com
 7
     Attorneys for Plaintiff
 8
 9   [Additional Counsel Listed on Signature Page]

10
11
12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14
      MIGUEL RODRIGUEZ, on behalf of               Case No.   2:20-cv-4829
15    himself and all others similarly situated,
16
                                Plaintiff,         CLASS ACTION COMPLAINT
17          v.
18    JUST BRANDS USA, INC., JUST                  JURY TRIAL DEMANDED
      BRANDS FL, LLC, JUST BRANDS,
19    INC., JUST CBD, LLC, and SSGI
20    FINANCIAL SERVICES, INC.,
21                               Defendants.
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT
 Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 2 of 31 Page ID #:2




 1         Plaintiff Miguel Rodriguez brings this action on behalf of himself and all
 2   others similarly situated against Defendants Just Brands USA, Inc. (“Just Brands
 3   USA”), Just Brands FL, LLC (“Just Brands FL”), Just Brands, Inc. (“Just Brands”),
 4   Just CBD, LLC (“Just CBD”), and SSGI Financial Services, Inc. (“SSGI”)
 5   (collectively, “Defendants”), each of whom collectively does business as “JustCBD.”
 6   Plaintiff makes the following allegations pursuant to the investigation of his counsel
 7   and based upon information and belief, except as to the allegations specifically
 8   pertaining to himself, which are based on personal knowledge.
 9                              NATURE OF THE ACTION
10         1.     This is a putative class action lawsuit on behalf of purchasers of
11   JustCBD-branded products against Defendants for manufacturing, distributing, and
12   selling underfilled cannabidiol (“CBD”) products (collectively, the “CBD Products”
13   or “Products,” as enumerated below). CBD is commonly used to treat anxiety,
14   insomnia, depression, diabetes, PTSD, and chronic pain. CBD is sold in a variety of
15   forms, including compounds, tinctures, and edibles. CBD can be administered by
16   inhalation of smoke or vapor. Alternatively, food and beverage items can be infused
17   with CBD as an alternative means of ingesting the substance.
18         2.     Defendants’ labeling and packaging repeatedly overstate the quantity of
19   CBD contained in their Products. As discussed below, the labeling and packaging of
20   the CBD Products are replete with representations and warranties, namely that the
21   Products purportedly contain specific amounts of CBD (the “CBD Claims”).1
22   However, the CBD Products contain only a fraction of the CBD advertised on
23   Defendants’ website and on the Products’ labeling and packaging. In fact, some of
24   Defendants’ Products contain no CBD whatsoever. For example, pursuant to
25
     1
26    Specifically, the CBD Claims include the following: “25mg CBD,” “50mg CBD,”
     “65mg CBD,” “100mg CBD,” “200mg CBD,” “250mg CBD,” “360mg CBD,”
27   “500mg CBD,” “550mg CBD,” “750mg CBD,” “1000mg CBD,” “1500mg CBD,”
     and “3000mg CBD.”
28
     CLASS ACTION COMPLAINT                                                               1
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 3 of 31 Page ID #:3



 1   independent lab testing commissioned by Plaintiff’s counsel, the “JustCBD Honey
 2   Liquid Tincture,” which purports to contain “100mg CBD” in the bottle, actually
 3   contains just 48.92mg CBD per bottle. This represents an underfill of approximately
 4   51%. As another example, the “JustCBD Apple Rings Gummies,” which
 5   purportedly contains “250mg CBD,” in fact contains a non-detectable quantity of
 6   CBD. 2 This represents an underfill of 100%. By misrepresenting the true quantity
 7   of CBD in their CBD Products, Defendants are able to charge a substantial price
 8   premium on account of these fictitious CBD quantity claims.
 9           3.     Defendants’ multiple and prominent systematic mislabeling of the
10   Products form a pattern of unlawful and unfair business practices that harms the public.
11           4.     For all the reasons set forth herein, including but not limited to
12   Defendants’ misrepresentations regarding the quantity of CBD in its products,
13   Plaintiff seeks relief in this action individually, and as a class action on behalf of
14   similarly situated purchasers of Defendants’ products, for: (i) breach of express
15   warranty; (ii) unjust enrichment; (iii) fraud; (iv) violation of California’s Consumers
16   Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. (“CLRA”); (v) violation of
17   California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq.
18   (“UCL”); (vi) violation of California’s False Advertising Law, Cal. Bus. & Prof.
19   Code §§ 17500 et seq. (“FAL”); and (vii) violation of the Florida Deceptive and
20   Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq. (“FDUTPA”).
21                                        THE PARTIES
22           5.     Plaintiff Miguel Rodriguez is a citizen of California who resides in Van
23   Nuys, California. On October 2, 2018, Plaintiff Rodriguez purchased “JustCBD
24   Signature CBD Cartridges” in the Pineapple Express and Northern Lights flavors.
25   On March 17, 2019, Plaintiff Rodriguez purchased “JustCBD CBD Gummies
26   1000mg” and “JustPets Dog Treats.”
27
28   2
         AL screens CBD at a limit of detection of 0.4mg/g.

     CLASS ACTION COMPLAINT                                                                   2
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 4 of 31 Page ID #:4



 1         6.     On both occasions, Plaintiff Rodriguez purchased his JustCBD products
 2   from Defendants’ website justcbdstore.com. Before purchasing his JustCBD-
 3   branded products, Plaintiff Rodriguez reviewed product information and images,
 4   including the CBD Claim featured on the product packaging, which promised
 5   specific quantities of CBD. When purchasing his CBD Products, Plaintiff Rodriguez
 6   also reviewed the accompanying labels, disclosures, warranties, and marketing
 7   materials, and understood them as representations and warranties by Defendants that
 8   the Products contained the quantities of CBD advertised. Plaintiff Rodriguez relied
 9   on these representations and warranties in deciding to purchase Defendants’ CBD
10   Products over comparable products. Accordingly, these representations and
11   warranties were part of the basis of the bargain, in that he would not have purchased
12   the CBD Products on the same terms had he known these representations were not
13   true. However, Plaintiff Rodriguez may purchase the CBD products in the future
14   under the reasonable belief that the CBD Claims have been corrected. In making his
15   purchases, Plaintiff Rodriguez paid a substantial price premium due to the false and
16   misleading CBD Claims. However, Plaintiff Rodriguez did not receive the benefit of
17   his bargain, because Defendants’ CBD Products do not contain anywhere near the
18   quantities of CBD advertised. Plaintiff Rodriguez also understood that in making the
19   sale, his retailer was acting with the knowledge and approval of Defendants and/or as
20   the agent of Defendants. Plaintiff Rodriguez further understood that each purchase
21   involved a direct transaction between himself and Defendants, because the CBD
22   Products came with packaging and other materials prepared by Defendants,
23   including representations and warranties regarding the CBD Claims.
24         7.     Defendant Just Brands USA, Inc. (“Just Brands USA”), is a Florida
25   corporation with its principal place of business in Coral Springs, Florida. Just
26   Brands USA manufactures, sells, and/or globally distributes JustCBD-branded
27   products, and is responsible for the advertising, marketing, and packaging of CBD-
28   infused edibles, oils, tinctures, creams, and vapes, including the CBD Products. Just

     CLASS ACTION COMPLAINT                                                             3
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 5 of 31 Page ID #:5



 1   Brands USA manufactured, marketed, and/or sold the CBD Products during the
 2   relevant class period. The planning and execution of the advertising, marketing,
 3   labeling, packaging, testing, and/or corporate operations concerning the CBD
 4   Products and the CBD Claims was primarily carried out at Just Brands USA’s
 5   headquarters and facilities within Florida, as is most, or all, of the CBD Products’
 6   manufacturing and assembly.
 7         8.     Defendant Just Brands FL, LLC (“Just Brands FL”), is a Florida
 8   corporation with its principal place of business in Coral Springs, Florida. Just
 9   Brands FL manufactures, sells, and/or globally distributes JustCBD-branded
10   products, and is responsible for the advertising, marketing, and packaging of CBD-
11   infused edibles, oils, tinctures, creams, and vapes, including the CBD Products. Just
12   Brands FL manufactured, marketed, and/or sold the CBD Products during the
13   relevant class period. The planning and execution of the advertising, marketing,
14   labeling, packaging, testing, and/or corporate operations concerning the CBD
15   Products and the CBD Claims was primarily carried out at Just Brands FL’s
16   headquarters and facilities within Florida, as is most, or all, of the CBD Products’
17   manufacturing and assembly.
18         9.     Defendant Just Brands, Inc. (“Just Brands”), is a Florida corporation
19   with its principal place of business in Hollywood, Florida. Just Brands
20   manufactures, sells, wholesales, and/or globally distributes JustCBD-branded
21   products, and is responsible for the advertising, marketing, and packaging of CBD-
22   infused edibles, oils, tinctures, creams, and vapes, including the CBD Products. Just
23   Brands manufactured, marketed, and/or sold the CBD Products during the relevant
24   class period. The planning and execution of the advertising, marketing, labeling,
25   packaging, testing, and/or corporate operations concerning the CBD Products and the
26   CBD Claims was primarily carried out at Just Brands headquarters and facilities
27   within Florida, as is most, or all, of the CBD Products’ manufacturing and assembly.
28

     CLASS ACTION COMPLAINT                                                                 4
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 6 of 31 Page ID #:6



 1         10.    Defendant Just CBD, LLC (“Just CBD”), is a Florida corporation with
 2   its principal place of business in Hollywood, Florida. Just CBD manufactures, sells,
 3   wholesales, and/or globally distributes JustCBD-branded products, and is responsible
 4   for the advertising, marketing, and packaging of CBD-infused edibles, oils, tinctures,
 5   creams, and vapes, including the CBD Products. Just CBD manufactured, marketed,
 6   and/or sold the CBD Products during the relevant class period. The planning and
 7   execution of the advertising, marketing, labeling, packaging, testing, and/or
 8   corporate operations concerning the CBD Products and the CBD Claims was
 9   primarily carried out at Just CBD headquarters and facilities within Florida, as is
10   most, or all, of the CBD Products’ manufacturing and assembly.
11         11.    Defendant SSGI Financial Services, Inc., is a Florida corporation with
12   its principal place of business in Coral Springs, Florida. SSGI manufactures, sells,
13   and/or globally distributes JustCBD-branded products, and is responsible for the
14   advertising, marketing, and packaging of CBD-infused edibles, oils, tinctures,
15   creams, and vapes, including the CBD Products. SSGI manufactured, marketed, and
16   sold the CBD Products during the relevant class period. The planning and execution
17   of the advertising, marketing, labeling, packaging, testing, and/or corporate
18   operations concerning the CBD Products and the CBD Claims was primarily carried
19   out at SSGI’s headquarters and facilities within Florida, as is most, or all, of the
20   CBD Products’ manufacturing and assembly.
21         12.    Based on information and belief, SSGI dominates and controls all
22   aspects of Defendants’ operations. For example, the online retail site operated by
23   Defendants, www.justcbdstore.com, references “SSGI Financial Services” and JUST
24   CBD “DBA Just Brands USA.” Additionally, SSGI’s principal address is registered
25   with the Florida Secretary of State in Coral Springs, Florida, which is the same town
26   as both Just Brands USA and Just Brands FL. SSGI and Just Brands FL both list
27   Stephen Iacona under “Officer/Director,” and Just Brands USA lists “SSGI Financial
28   Services” under “Officer/Director.” Since each Defendant acted jointly to perpetrate

     CLASS ACTION COMPLAINT                                                                 5
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 7 of 31 Page ID #:7



 1   the acts described herein, they are thus subject to joint and several liability. At all
 2   times relevant to the allegations in this matter, each Defendant acted in concert with,
 3   with the knowledge and approval of, and/or as the agent of the other Defendants
 4   within the course and scope of the agency, regarding the acts and omissions alleged.
 5         13.    Plaintiff reserves the right to amend this Complaint to add different or
 6   additional defendants, including without limitation any officer, director, employee,
 7   supplier, or distributor of Defendants who has knowingly and willfully aided,
 8   abetted, or conspired in the false and deceptive conduct alleged herein.
 9                              JURISDICTION AND VENUE
10         14.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §
11   1332(d) because there are more than 100 class members and the aggregate amount in
12   controversy exceeds $5,000,000.00, exclusive of interest, fees, and costs, and at least
13   one class member is a citizen of a state different from Defendants.
14         15.    Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this
15   action because a substantial part of the events, omissions, and acts giving rise to the
16   claims herein occurred in this District. Plaintiff Rodriguez is a citizen of California,
17   resides in this District, and purchased JustCBD-branded products from Defendants in
18   this District. Moreover, Defendants distributed, advertised, and sold JustCBD-
19   branded products, which are the subject of the present complaint, in this District
20                         FACTS COMMON TO ALL CLAIMS
21         A.     General Explanation Of CBD Products
22         16.    CBD is a highly sought-after additive with purported medicinal
23   properties. CBD is used to treat anxiety, insomnia, depression, diabetes, PTSD, and
24   chronic pain. CBD can be taken into the body in multiple ways, including by
25   inhalation of smoke or vapor, as an aerosol spray into the cheek, and by mouth.
26   Food and beverage items can be infused with CBD as an alternative means of
27   ingesting the substance.
28

     CLASS ACTION COMPLAINT                                                                6
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 8 of 31 Page ID #:8



 1           17.   CBD, which stands for cannabidiol, is a naturally occurring
 2   phytocannabinoid found in certain strains of hemp. Food and beverage products
 3   containing CBD were introduced in the United States in 2017. Hemp seed
 4   ingredients that contain trace amounts of THC during harvesting (less than 0.3%)
 5   have been declared by the United States Food and Drug Administration (“FDA”) to
 6   be generally recognized as safe (“GRAS”).
 7           18.   The production, sale, and distribution of CBD is a booming industry
 8   that is “gaining in popularity among consumers with the legal CBD market projected
 9   to surpass $23 billion in annual U.S. sales by 2023,” according to Forbes.3 With
10   large retailers like CVS, Walgreens, and Kroger having entered the market, the CBD
11   industry is undergoing rapid growth. Yet, given that the “industry has little to no
12   regulation with no one watching what’s going into the product[,]” this rapid
13   expansion has produced negative consequences for consumers.4 For instance, after
14   commissioning lab testing for “35 CBD products from seven different companies[,]”
15   NBC investigators discovered that “20 of [the 35 samples tested] had less than half
16   of the amount of CBD advertised on the label” and “[s]ome samples had no CBD at
17   all.”
18           B.    Defendants’ CBD Products Prominently Feature The CBD Claims
19           19.   The CBD Products at issue include the following products from
20   Defendants, all of which prominently feature the amount of CBD (e.g. 250mg) on
21   the front label:
22                 A.    All “CBD Gummies” labeled with CBD Claims, including all
23                       flavors and sizes of: “JustCBD Gummies,”5 “JustCBD Sugar
24   3
       https://www.forbes.com/sites/brucejapsen/2019/07/11/cvs-walgreens-to-lead-23-
25   billion-cbd-market-by-2023/#47aa4d2252ca (accessed 05/18/20).
     4
       https://www.nbcmiami.com/investigations/505335101.html (accessed 05/18/20).
26   5
       “JustCBD Gummies” come in a range of flavors, including “Sour Bear,” “Apple
27   Rings,” “Happy Face,” “Worms,” “Rainbow Ribbons,” “Sour Worms,” “Peach
     Ring,” “Gummy Cherries,” “Blueberry Rings,” and “Watermelon Rings.”
28   Additionally, each flavor is available in different size jars from 250mg, 500mg,

     CLASS ACTION COMPLAINT                                                                7
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 9 of 31 Page ID #:9



 1                     Free Gummies,”6 and “JustCBD Jet Setter Orange Berry Blast
 2                     Immune Support Gummies;”7

 3
 4
 5
 6
 7
 8
 9
10               B.    All “CBD Edibles” labeled with CBD Claims, including all
                       flavors and sizes of “JustCBD Dried Fruit;”8
11
12
13
14
15
16
17
18
19   750mg, 1000mg, 3000mg jars. See https://www.justcbdstore.com/product-
20   category/cbd-gummies/ (accessed 05/18/2020).
     6
21     “JustCBD Sugar Free Gummies” come in different sizes, including jars purporting
     to contain “250mg CBD,” “500mg CBD,” “750mg CBD,” “1000mg CBD,” and
22   “3000mg CBD” See https://www.justcbdstore.com/product/sugar-free-cbd-
     gummies/ (accessed 05/18/2020).
23   7
      “JustCBD Jet Setter Orange Berry Blast Immune Support Gummies” products
24   purport to contain “300mg” per jar.
     8
25     “JustCBD Dried Fruit” Products come in a range of flavors, including “Apricots,”
     “Apple Slices,” “Pineapple Chunks,” “Papaya Chunks,” “Kiwi Chunks,” and
26   “Mango.” Each flavor is available in different sizes, including jars purporting to
     contain “250mg CBD,” “500mg CBD,” “750mg CBD,” “1000mg CBD,” and
27   “3000mg CBD.” See https://www.justcbdstore.com/product-category/cbd-dried-
28   fruit/ (accessed 05/18/2020).

     CLASS ACTION COMPLAINT                                                          8
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 10 of 31 Page ID #:10



 1                C.    All “CBD Honey, Oil, and Isolate” Products labeled with CBD
 2                      Claims, including all sizes of: “JustCBD Coconut Oil,”9
                        “JustCBD Honey Sticks,”10 and “JustCBD Isolate;”11
 3
 4
 5
 6
 7
 8
 9
10
11
                  D.    All “JustCBD Tincture” Products labeled with CBD Claims,
12                      including all flavors and sizes of: “JustCBD Full Spectrum
13                      Tincture,”12 “JustCBD Oil Tincture,”13 and “JustCBD Daily Dose
                        Oil Tincture;”14 and
14
      9
        “JustCBD Coconut Oil” purports to contain “360mg CBD.” See
15    https://www.justcbdstore.com/product/coconut-oil-tincture-2/ (accessed 05/18/2020).
      10
16       “JustCBD Honey Sticks” purport to contain “10mg CBD per stick” and can be
      purchased in two sizes: a “10-pack” jar and a “100-pack” jar. See
17    https://www.justcbdstore.com/product/cbd-honey-sticks/;
      https://www.justcbdstore.com/product/honey-sticks-jar-10-pack/ (accessed
18    05/18/2020).
      11
19       “JustCBD Isolate,” which Defendants advertise as “a pure isolate powder
      containing 99% CBD, our highest concentration CBD product available,” comes in a
20    1-gram package with 1000mg of CBD.” See https://www.justcbdstore.com/product-
      category/cbd-isolate/ (accessed 08/09/2019).
21    12
         “JustCBD Full Spectrum Tincture” Products come in a range of sizes, including
22    bottles purporting to contain “50mg CBD,” “100mg CBD,” “250mg CBD,” “550mg
      CBD,” “1000mg CBD,” and “1500mg CBD.” See
23    https://www.justcbdstore.com/product/full-spectrum-tincture/ (accessed 05/18/2020).
      13
24       “JustCBD Oil Tincture” Products come in a range of flavors, including “Coconut
      Oil,” “Hemp Seed Oil,” and “Liquid Honey.” Each flavor is available in different
25    sizes, including bottles purporting to contain “50mg CBD,” “100mg CBD,” “250mg
      CBD,” “550mg CBD,” “1000mg CBD,” or “1500mg CBD.” See
26    https://www.justcbdstore.com/product-category/cbd-tincture/ (accessed 05/18/2020).
      14
27       “JustCBD Daily Dose Oil Tincture” products come in multiple flavors, including
      “Coconut Oil,” and “Hemp Seed Oil.” Each flavor purports to contain
28    “[a]pproximately 65mg of CBD.” See https://www.justcbdstore.com/product/daily-

      CLASS ACTION COMPLAINT                                                         9
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 11 of 31 Page ID #:11



 1
 2
 3
 4
 5
 6
 7                E.    All “JustCBD Vape” Products labeled with CBD Claims,
 8                      including all flavors of: “JustCBD Vape Cartridges,”15 “JustCBD
                        Signature Series Cartridges,”16 and “JustCBD Vape Juice.”17
 9
10
11
12
13
14
15
16
17
18
19    dose-mct-coconut-oil/; https://www.justcbdstore.com/product/daily-dose-hemp-seed-
      oil/ (accessed 05/18/2020).
20    15
         “JustCBD Vape Cartridges” come in a range of flavors, including “Strawberry,”
      “Blueberry,” “Mango,” and “Honey.” Each flavor purports to contain “200mg
21    CBD.” See https://www.justcbdstore.com/product-category/cbd-vape-cartridges/
22    (accessed 05/18/2020).
      16
         “JustCBD Signature Series Cartridges” come in a range of flavors, including
23    “Pineapple Express,” “Northern Lights,” and “Sour Diesel.” Each flavor purports to
24    contain “200mg CBD.” See https://www.justcbdstore.com/product-category/cbd-
      vape-cartridges/ (accessed 05/18/2020).
      17
25       “JustCBD Vape Juice” Products come a range of flavors, including “Blue Dream,”
      “Blue Razz,” “Cinnamon Sugar Cookies,” “Cookies,” “Mango Ice,” “Watermelon
26    OG,” “Pina Colada,” “Strawberry Cheesecake,” and “Pineapple Express.” Each
27    flavor comes in “60mL bottles” purporting to contain 100mg” of CBD, 250mg of
      CBD, 500mg of CBD, 1000mg of CBD, or 1500mg of CBD. See
28    https://www.justcbdstore.com/product-category/cbd-vape-oil/ (accessed 05/18/2020).

      CLASS ACTION COMPLAINT                                                        10
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 12 of 31 Page ID #:12



 1             C. Defendants’ CBD Products Contain Less CBD Than Promised
 2             20.   Defendants purport to take honesty and transparency seriously. As
 3    depicted below, Defendants state on their website: “Looking around we found that
 4    the CBD business was consistently misrepresented and being taken advantage of. At
 5    JustCBD™ we believe that you have the right to know exactly what is inside your
 6    CBD products. It is our mission and promises to never misrepresent the content of
 7    our products. With the help of world-class labs to test our products, we are confident
 8    that JustCBD™ is made with industry-leading quality, honesty, and love.”18
 9
10
11
12
13
14
15
16
17
18
               21.   As manufacturers, suppliers, wholesalers, distributors, and/or retailers,
19
      Defendants tested, or should have tested, their products prior to sale. As such,
20
      Defendants know or should have known that the CBD claims are false and misleading.
21
               22.   Defendants’ CBD Claims are false and misleading. As independent lab
22
      testing reveals, the true quantity of CBD in the CBD Products is only a small fraction
23
      of Defendants’ representations. Plaintiff’s counsel commissioned testing of
24
      Defendants’ products, which show that the Products do not contain the amount of
25
      CBD promised in the CBD Claims. For example, Defendants’ “JustCBD Liquid
26
      Honey Tincture” product, which is labeled as containing “100mg CBD,” actually
27
      18
28         https://www.justcbdstore.com/about-us/ (accessed 05/18/2020).

      CLASS ACTION COMPLAINT                                                              11
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 13 of 31 Page ID #:13



 1    contains a total of 48.92mg. This is an underfill of 51.08%. As another example, a
 2    June 4, 2019 lab test failed to detect any CBD in Defendants’ “JustCBD Apple Rings
 3    Gummies” product, which is labeled as containing “250mg CBD” per jar. This is an
 4    underfill of 100%.
 5
 6                CBD Product             CBD           Actual CBD       % Difference
                                          Claim          Content
 7         JustCBD Liquid Honey           100mg           48.92mg           -51.08%
 8                Tincture
            JustCBD Apple Rings           250mg             0mg              -100%
 9               Gummies
10       JustCBD PureFlavor Honey         100mg           0.87mg            -89.6%
11      JustCBD Strawberry Vape Oil       200mg           15.7 mg           -92.15%
12        JustCBD Dried Fruit Apple      1000mg           12.7mg            -98.73%
                    Slices
13
         JustCBD Dried Fruit Papaya       500mg           35.7mg            -92.86%
14                 Chunks
15         JustCBD Dried Fruit Kiwi       250mg           11.8mg            -95.28%
                   Chunks
16
          JustCBD Emoji Gummies           250mg            7.5mg             -97%
17
             Just Pets Dog Treats         100mg             5mg              -95%
18
            JustCBD Peach Rings           500mg            13mg             -97.4%
19               Gummies
20        JustCBD Gummy Worms            1000mg            16mg             -98.4%

21      JustCBD Freeze Roll-On Pain       350mg            280mg             -20%
                  Relief
22         JustCBD Hemp Seed Oil         2000mg           1810mg             -10%
23       JustCBD MCT Coconut Oil         2000mg           1800mg             -10%
24        JustCBD Gummy Ribbons           750mg          656.25mg           -12.5%
25
26          23.    By permanently marking the CBD Products with their purported CBD
27    content, Defendants knew that the CBD Claims are false and misleading, yet still
28

      CLASS ACTION COMPLAINT                                                             12
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 14 of 31 Page ID #:14



 1    advertised, labeled, and packaged the CBD Products with the false and misleading
 2    CBD Claims.
 3          24.    Simply put, Defendants’ CBD Claims are a farce. Defendants
 4    knowingly prepared the material on their website and product labels to misrepresent
 5    the true quantity of CBD in the CBD Products.
 6          25.    Plaintiff and Class Members would not have purchased the Products or
 7    would have paid less for the Products if they were aware of the misleading labeling
 8    of the Products by Defendants.
 9          26.    Defendants intended for Plaintiff and the Class members to be deceived
10    or misled.
11          27.    Defendants’ deceptive and misleading practices proximately caused
12    harm to the Plaintiff and the Class.
13          28.    Plaintiff and Class members would not have purchased the Products, or
14    would have not paid as much for the Products, had they known the truth about the
15    mislabeled and falsely advertised Products
16                             CLASS ACTION ALLEGATIONS
17          29.    Pursuant to Fed. R. Civ. P. 23, Plaintiff seeks to represent a class
18    defined as all persons in the United States who purchased CBD Products with a CBD
19    Claim from Defendants (the “Class”). Excluded from the Class are Defendants Just
20    Brands USA, Inc., Just Brands FL, LLC, Just Brands, Inc., and SSGI Financial
21    Services, Inc., Defendants’ subsidiaries, affiliates, officers, directors, assigns and
22    successors, and any entity in which it has a controlling interest, and the Judge to
23    whom this case is assigned and any member of his or her immediate family.
24          30.    Plaintiff also seeks to represent a subclass defined as all Class members
25    in California (the “California Subclass” or “Subclass”).
26          31.    Members of the Class are so numerous that their individual joinder
27    herein is impracticable. On information and belief, members of the Class number in
28    the hundreds of thousands. The precise number of Class members and their

      CLASS ACTION COMPLAINT                                                                   13
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 15 of 31 Page ID #:15



 1    identities are unknown to Plaintiff at this time but will be determined through
 2    discovery. Class members may be notified of the pendency of this action by mail
 3    and/or publication through the distribution records of Defendants and third-party
 4    retailers and vendors.
 5          32.      Common questions of law and fact exist as to all Class members and
 6    predominate over questions affecting only individual Class members. Common legal
 7    and factual questions include, but are not limited to:
 8                   (a)   whether the CBD Claims on Defendants’ CBD Products are false
 9    and misleading;
10                   (b)   the actual amount of CBD in the CBD Products;
11                   (c)   whether Defendants engaged in false and/or deceptive
12    advertising;
13                   (d)   whether Defendants have been unjustly enriched by their
14    conduct;
15                   (e)   whether Class members have sustained monetary loss and the
16    proper remedy for and measure of that loss;
17                   (f)   whether Plaintiff and Class members are entitled to declaratory
18    and injunctive relief;
19                   (g)   the number of CBD Products sold to consumers; and
20                   (h)   whether, as a result of Defendants’ misconduct as alleged herein,
21    Plaintiff and Class members are entitled to restitution, injunctive, and/or monetary
22    relief and, if so, the amount and nature of such relief.
23          33.      Plaintiff’s claims are typical of the claims of Class members because
24    Plaintiff purchased a CBD Product in reliance on the representations and warranties
25    described above, and suffered a loss as a result of those purchases.
26          34.      Plaintiff is an adequate representative of the Class because his interests
27    do not conflict with the interests of the Class members he seeks to represent, he has
28    retained counsel competent and experienced in prosecuting class actions, and he

      CLASS ACTION COMPLAINT                                                                 14
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 16 of 31 Page ID #:16



 1    intends to prosecute this action vigorously. The interests of Class members will be
 2    fairly and adequately protected by Plaintiff and his counsel.
 3           35.    The class mechanism is superior to other available means for the fair
 4    and efficient adjudication of the claims of Plaintiff and the Class members. Each
 5    individual Class member may lack the resources to undergo the burden and expense
 6    of individual prosecution of the complex and extensive litigation necessary to
 7    establish Defendants’ liability. Individualized litigation increases the delay and
 8    expense to all parties and multiplies the burden on the judicial system presented by
 9    the complex legal and factual issues of this case. Individualized litigation also
10    presents a potential for inconsistent or contradictory judgments. In contrast, the class
11    action device presents far fewer management difficulties and provides the benefits of
12    single adjudication, economy of scale, and comprehensive supervision by a single
13    court on the issue of Defendants’ liability. Class treatment of the liability issues will
14    ensure that all claims and claimants are before this Court for consistent adjudication
15    of the liability issues.
                                          COUNT I
16                               (Breach Of Express Warranty)
17           36.    Plaintiff hereby incorporates by reference the allegations contained in
18    all preceding paragraphs of this complaint.
19           37.    Plaintiff brings this claim individually and on behalf of the members of
20    the proposed Class and the Subclass against Defendants.
21           38.    In connection with the sale of the CBD Products, Defendants issued
22    written warranties. Defendants, as the designers, manufacturers, marketers,
23    distributors, and/or sellers of the CBD Products, expressly warranted that the
24    Products were fit for their intended purpose by making promises and affirmations of
25    fact on their Products’ labeling and packaging, including the CBD Claims.
26           39.    The affirmations of fact and promises made by Defendants to Plaintiff
27    and the Class regarding the CBD Products became part of the basis of the bargain
28

      CLASS ACTION COMPLAINT                                                                15
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 17 of 31 Page ID #:17



 1    between Defendants and Plaintiff and the Class and Subclass, thereby creating an
 2    express warranty that the CBD Products would conform to those affirmations of fact,
 3    representations, promises, and descriptions in that each Product would contain the
 4    amount of CBD specified in the CBD Claims.
 5          40.    The CBD Products do not, in fact, contain the amount of CBD promised
 6    in the CBD Claims. Instead, the CBD Products contain only a fraction of the CBD
 7    advertised on Defendants’ website and on the Products’ labeling and packaging.
 8          41.    Plaintiff Rodriguez and members of the Class suffered economic injury
 9    as a direct and proximate result Defendants’ breach because: (a) they would not have
10    purchased the CBD Products on the same terms if they knew that the Products had
11    been falsely labeled as alleged herein; (b) they paid a price premium for the CBD
12    Products based on Defendants’ express warranties; and (c) the CBD Products did not
13    have the characteristics, uses, or benefits as promised by Defendants in the CBD
14    Claims. As a result, Plaintiff and members of the Class and the Subclass have been
15    damaged either in the full amount of the purchase price of the CBD Products or in
16    the difference in value between the Products as warranted and the Products as sold.
17          42.    On May 20, 2020, prior to filing this action, Defendants were served
18    with a pre-suit notice letter that complied in all respects with U.C.C. §§ 2-313, 2-
19    607. Plaintiff’s counsel sent Defendants a letter advising them that they breached an
20    express warranty and demanded that they cease and desist from such breaches and
21    make full restitution by refunding the monies received therefrom. A true and correct
22    copy of Plaintiff’s counsel’s letter is attached hereto as Exhibit A.
23                                         COUNT II
24                                     (Unjust Enrichment)
            43.    Plaintiff hereby incorporates by reference the allegations contained in
25
      all preceding paragraphs of this complaint.
26
            44.    Plaintiff brings this claim individually and on behalf of the members of
27
      the proposed Class and Subclass against Defendants.
28

      CLASS ACTION COMPLAINT                                                                 16
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 18 of 31 Page ID #:18



 1          45.    Plaintiff and Class members conferred a benefit in the form of monies
 2    paid on Defendants by purchasing underfilled CBD Products.
 3          46.    Defendants voluntarily accepted and retained this benefit.
 4          47.    Defendants have been unjustly enriched in retaining the revenues
 5    derived from Plaintiff and Class members’ purchases of the CBD Products.
 6    Retention of those moneys under these circumstances is unjust and inequitable in
 7    light of the misrepresentations of fact made by Defendants in labeling, packaging,
 8    marketing, and/or advertising the CBD Products, including the CBD Claims. These
 9    misrepresentations injured Plaintiff and Class members because they would not have
10    purchased the CBD Products if the true facts were known.
11          48.    Because this benefit was obtained unlawfully, namely by selling and
12    accepting compensation for underfilled CBD Products, it would be unjust and
13    inequitable for the Defendants to retain it without paying the value thereof.
14    Accordingly, Defendants must pay restitution to Plaintiff and Class members for its
15    unjust enrichment, as ordered by the Court.
16                                         COUNT III
17                                          (Fraud)
            49.    Plaintiff hereby incorporates by reference the allegations contained in
18
      all preceding paragraphs of this complaint.
19
            50.    Plaintiff brings this claim individually and on behalf of the members of
20
      the proposed Class and Subclass against Defendants.
21
            51.    As discussed above, Defendants provided Plaintiff and Class members
22
      with false or misleading material information about the CBD Products manufactured,
23
      distributed, and sold by Defendants. For example, Defendants made promises and
24
      affirmations of fact in labeling, packaging, marketing, and/or advertising the CBD
25
      Products, including the CBD Claims.
26
            52.    As indicated above, however, these representations are false as the CBD
27
      Products are underfilled and contain up to 100% less CBD than Defendants claim.
28

      CLASS ACTION COMPLAINT                                                             17
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 19 of 31 Page ID #:19



 1              53.     The misrepresentations and omissions of material fact made by
 2    Defendants, upon which Plaintiff and Class members reasonably and justifiably
 3    relied, were intended to induce and actually induced Plaintiff and Class members to
 4    purchase the CBD Products.
 5              54.     By virtue of labeling their products with the CBD Claims, Defendants
 6    knew or should have known the CBD Claims were false, but continued to
 7    manufacture and sell underfilled CBD Products in the retail and wholesale markets.
 8              55.     During the relevant time period, Plaintiff and Class members were
 9    unaware that the CBD Products were underfilled.
10              56.     The fraudulent actions of Defendants caused damage to Plaintiff and
11    Class members, who are entitled to damages and other legal and equitable relief as a
12    result.
13              57.     As a result of Defendants’ willful and malicious conduct, punitive
14    damages are warranted.
15                                             COUNT IV
16                    (Violation Of The California Consumers Legal Remedies Act,
                                     Cal. Civ. Code §§ 1750, et seq.)
17              58.     Plaintiff hereby incorporates by reference the allegations contained in
18    all preceding paragraphs of this complaint.
19              59.     Plaintiff brings this claim individually and on behalf of the members of
20    the proposed California Subclass against Defendants.
21              60.     California’s Consumers Legal Remedies Act, Cal. Civ. Code
22    § 1770(a)(5), prohibits “[r]epresenting that goods or services have sponsorship,
23    approval, characteristics, ingredients, uses, benefits, or quantities which they do not
24    have or that a person has a sponsorship, approval, status, affiliation, or connection
25    which he or she does not have.”
26              61.     California’s Consumers Legal Remedies Act, Cal. Civ. Code
27    § 1770(a)(7), prohibits “[r]epresenting that goods or services are of a particular
28

      CLASS ACTION COMPLAINT                                                                  18
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 20 of 31 Page ID #:20



 1    standard, quality, or grade, or that goods are of a particular style or model, if they are
 2    of another.”
 3          62.      California’s Consumers Legal Remedies Act, Cal. Civ. Code
 4    § 1770(a)(9), prohibits “[a]dvertising goods or services with intent not to sell them as
 5    advertised.”
 6          63.      Defendants violated these provisions by making the misrepresentations
 7    alleged above, including the CBD Claims.
 8          64.      Plaintiff Rodriguez and the California Subclass suffered economic
 9    injury as a direct and proximate result Defendants’ violation because: (a) they would
10    not have purchased the CBD Products on the same terms if they knew that the
11    Products had been falsely labeled as alleged herein; (b) they paid a price premium
12    compared to products without the misrepresentations alleged herein; and (c) the CBD
13    Products did not have the characteristics, ingredients, uses, benefits, or quantities as
14    promised.
15          65.      On or about May 20, 2020, prior to filing this action, a CLRA notice
16    letter was served on Defendants that complies in all respects with California Civil
17    Code § 1782(a). Plaintiff Rodriguez sent Defendants a letter via certified mail,
18    return receipt requested, advising Defendants that it is in violation of the CLRA and
19    demanding that Defendants cease and desist from such violations and make full
20    restitution by refunding the monies received therefrom. A true and correct copy of
21    Plaintiff Rodriguez’s letter is attached hereto as Exhibit A.
22          66.      On behalf of himself and other members of the California Subclass,
23    Plaintiff Rodriguez seeks to enjoin the unlawful acts and practices described herein
24    and to recover actual damages, restitution, and reasonable attorneys’ fees.
25
26
27
28

      CLASS ACTION COMPLAINT                                                                19
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 21 of 31 Page ID #:21




 1                                       COUNT V
                    (Violation Of The California Unfair Competition Law,
 2                         Cal. Bus. & Prof. Code §§ 17200, et seq.)
 3          67.    Plaintiff hereby incorporates by reference the allegations contained in
 4    all preceding paragraphs of this complaint.
 5          68.    Plaintiff brings this claim individually and on behalf of the members of
 6    the proposed California Subclass against Defendants.
 7          69.    Defendants are subject to California’s Unfair Competition Law, Cal.
 8    Bus. & Prof. Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair
 9    competition shall mean and include unlawful, unfair or fraudulent business practices
10    and unfair, deceptive, untrue or misleading advertising ….”
11          70.    Defendants’ misrepresentations and other conduct, described herein,
12    violated the “unlawful” prong of the UCL by violating the CLRA as described
13    herein; the FAL as described herein; and Cal. Com. Code § 2607.
14          71.    Defendants’ misrepresentations and other conduct, described herein,
15    violated the “unfair” prong of the UCL in that its conduct is substantially injurious to
16    consumers, offends public policy, and is immoral, unethical, oppressive, and
17    unscrupulous, as the gravity of the conduct outweighs any alleged benefits.
18          72.    Defendants violated the “fraudulent” prong of the UCL by making
19    misrepresentations about the CBD Products, as described herein.
20          73.    Plaintiff Rodriguez and the California Subclass suffered economic
21    injury as a direct and proximate result Defendants’ violation because: (a) they would
22    not have purchased the CBD Products on the same terms if they knew that the
23    Products had been falsely labeled as alleged herein; (b) they paid a price premium
24    compared to products without the misrepresentations alleged herein; and (c) the CBD
25    Products did not have the characteristics, ingredients, uses, benefits, or quantities as
26    promised.
27
28
      CLASS ACTION COMPLAINT                                                                 20
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 22 of 31 Page ID #:22



 1          74.      On behalf of himself and other members of the California Subclass,
 2    Plaintiff Rodriguez seeks to enjoin the unlawful acts and practices described herein
 3    and to recover actual damages, restitution, and reasonable attorneys’ fees.
 4                                        COUNT VI
 5                     (Violation Of The California False Advertising Law,
                             Cal. Bus. & Prof. Code §§17500, et seq.)
 6          75.      Plaintiff hereby incorporates by reference the allegations contained in
 7    all preceding paragraphs of this complaint.
 8          76.      Plaintiff brings this claim individually and on behalf of the members of
 9    the proposed California Subclass against Defendants.
10          77.      California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500,
11    et seq., makes it “unlawful for any person to make or disseminate or cause to be
12    made or disseminated before the public in this state, ... in any advertising device ... or
13    in any other manner or means whatever, including over the Internet, any statement,
14    concerning ... personal property or services, professional or otherwise, or
15    performance or disposition thereof, which is untrue or misleading and which is
16    known, or which by the exercise of reasonable care should be known, to be untrue or
17    misleading.”
18          78.      Defendants committed acts of false advertising, as defined by §17500,
19    by making the misrepresentations alleged above, including the CBD Claims.
20          79.      By virtue of labeling its products with the CBD Claims, Defendants
21    knew or should have known the CBD Claims were false, but continued to
22    manufacture and sell underfilled CBD Products in the retail and wholesale markets.
23          80.      Defendants’ actions in violation of § 17500 were false and misleading
24    such that the general public is and was likely to be deceived.
25          81.      Plaintiff Rodriguez and the California Subclass suffered economic
26    injury as a direct and proximate result Defendants’ violation because: (a) they would
27    not have purchased the CBD Products on the same terms if they knew that the
28

      CLASS ACTION COMPLAINT                                                                21
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 23 of 31 Page ID #:23



 1    Products had been falsely labeled as alleged herein; (b) they paid a price premium
 2    compared to products without the misrepresentations alleged herein; and (c) the CBD
 3    Products did not have the characteristics, ingredients, uses, benefits, or quantities as
 4    promised.
 5          82.     On behalf of himself and other members of the California Subclass,
 6    Plaintiff Rodriguez seeks to enjoin the unlawful acts and practices described herein
 7    and to recover actual damages, restitution, and reasonable attorneys’ fees.
 8                                      COUNT VII
 9             (Violation Of The Florida Deceptive And Unfair Practices Act,
                                Fla. Stat. §§ 501.201, et seq.)
10
            83.     Plaintiff hereby incorporates by reference the allegations contained in
11
      all preceding paragraphs of this complaint.
12
            84.     Plaintiff brings this claim individually and on behalf of the members of
13
      the Class against Defendants.
14
            85.     Class members are “consumers” within the meaning of the Florida
15
      Unfair and Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §
16
      501.203(7).
17
            86.     Defendants are engaged in “trade or commerce” within the meaning of
18
      Fla. Stat. § 501.203(8).
19
            87.     The FDUTPA prohibits “[u]nfair methods of competition,
20
      unconscionable acts or practices, and unfair or deceptive acts or practices in the
21
      conduct of any trade or commerce....” Fla. Stat. § 501.204(1). Defendants
22
      participated in unfair and deceptive trade practices that violated the FDUTPA as
23
      described herein.
24
            88.     In the course of business, Defendants actively concealed information
25
      reasonable consumers need to know before purchasing Defendants’ products.
26
            89.     Defendants knew or should have known that the CBD Products did not
27
      contain anywhere near the quantity they were labeled and advertised as containing.
28

      CLASS ACTION COMPLAINT                                                                22
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 24 of 31 Page ID #:24



 1    The Class was deceived by Defendants’ misrepresentation into believing that the
 2    CBD Products contained substantially more CBD than they are labeled to contain.
 3          90.    Defendants made material misrepresentations about the quantity of
 4    CBD in the CBD Products that were false and misleading.
 5          91.    Defendants knew or should have known their conduct violated the
 6    FDUPTA.
 7          92.    Defendants’ unfair or deceptive acts or practices were likely to deceive
 8    reasonable consumers, including the Class, about the true nature of the CBD
 9    Products they manufacture, advertise, sell, and distribute.
10          93.    The Class suffered ascertainable loss caused by Defendants’ material
11    misrepresentations. But for Defendants’ deceptive and unfair conduct, Plaintiff and
12    the Class would not have purchased the CBD Products.
13          94.    As a direct and proximate result of Defendants’ FDUPTA violations,
14    Plaintiff and the Class suffered injury in fact and actual damages.
15          95.    Plaintiff and the Class also seek an order enjoining Defendants’ unfair,
16    unlawful, and/or deceptive practices, declaratory relief, attorneys’ fees, and any other
17    just and proper relief available under the FDUPTA.
18                                  PRAYER FOR RELIEF
19          WHEREFORE, Plaintiff, individually and on behalf of all others similarly
20    situated, seeks judgment against Defendants, as follows:
21          a.     For an order certifying the Class and the California Subclass under Rule
22                 23 of the Federal Rules of Civil Procedure and naming Plaintiff as
                   representative of the Classes and Plaintiff’s attorneys as Class Counsel
23                 to represent the Class members;
24
            b.     For an order declaring the Defendants’ conduct violates the statutes
25                 referenced herein;
26          c.     For an order finding in favor of Plaintiff and the Class and Subclass on
27                 all counts asserted herein;
28

      CLASS ACTION COMPLAINT                                                              23
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 25 of 31 Page ID #:25



 1         d.    For statutory, compensatory, and punitive damages in amounts to be
 2               determined by the Court and/or jury;

 3         e.    For prejudgment interest on all amounts awarded;
 4         f.    For an order of restitution and all other forms of equitable monetary
 5               relief;

 6         g.    For injunctive relief as pleaded or as the Court may deem proper;
 7         h.    For an order awarding Plaintiff and the Class and Subclass their
 8               reasonable attorneys’ fees and expenses and costs of suit;

 9         i.    Damages, restitution, and/or disgorgement in an amount to be
                 determined at trial; and
10
11         j.    For such other and further relief as the Court may deem proper.

12                                     JURY DEMAND
13         Plaintiff demands a trial by jury on all causes of action and issues so triable.
14
15
16
17
      Dated: May 29, 2020               BURSOR & FISHER, P.A.
18
19                                     By: /s/ Frederick J. Klorczyk III
                                                Frederick J. Klorczyk III
20
21                                     Frederick J. Klorczyk III (State Bar No. 320783)
                                       Neal J. Deckant (State Bar No. 322946)
22                                     Brittany S. Scott (State Bar No. 327132)
                                       1990 North California Blvd., Suite 940
23                                     Walnut Creek, CA 94596
                                       Telephone: (925) 300-4455
24                                     Facsimile: (925) 407-2700
25                                     E-mail: fklorczyk@bursor.com
                                               ndeckant@bursor.com
26                                             bscott@bursor.com
27
28

      CLASS ACTION COMPLAINT                                                              24
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 26 of 31 Page ID #:26



 1                                  KOHN, SWIFT & GRAF, P.C.
 2                                  Jonathan Shub (State Bar No. 237708)
                                    Kevin Laukaitis*
 3                                  1600 Market Street, Suite 2500
 4                                  Philadelphia, PA 19103
                                    Telephone: (215) 238-1700
 5                                  E-Mail: jshub@kohnswift.com
 6                                          klaukaitis@kohnswitft.com

 7                                  BARBAT MANSOUR SUCIU & TOMINA
 8                                  PLLC
                                    Nick Suciu III*
 9                                  6905 Telegraph Rd. Suite 115
10                                  Bloomfield Hills, MI 48301
                                    Telephone: (313) 303-3472
11                                  E-Mail: nicksuciu@bmslawyer.com
12
                                    GREG COLEMAN LAW PC
13                                  Rachel Soffin*
14                                  Justin G. Day*
                                    First Tennessee Plaza
15                                  800 S. Gay Street, Suite 1100
16                                  Knoxville, TN 37929
                                    Telephone: (865) 247-0080
17                                  E-Mail: rachel@gregcolemanlaw.com
18                                           justin@gregcolemanlaw.com
19                                  *Pro Hac Vice Forthcoming
20
                                    Attorneys for Plaintiff
21
22
23
24
25
26
27
28

      CLASS ACTION COMPLAINT                                                      25
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 27 of 31 Page ID #:27




 1    CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2          I, Frederick J. Klorczyk III, declare as follows:
 3          1.     I am an attorney at law licensed to practice in the State of California and
 4    a member of the bar of this Court. I am a Partner at Bursor & Fisher, P.A., counsel
 5    of record for Plaintiff in this action. I have personal knowledge of the facts set forth
 6    in this declaration and, if called as a witness, I could and would competently testify
 7    thereto under oath.
 8          2.     The Complaint filed in this action is filed in the proper place for trial
 9    under Civil Code Section 1780(d) in that a substantial portion of the events alleged
10    in the Complaint occurred in the Central District of California.
11          I declare under the penalty of perjury under the laws of the State of California
12    and the United States that the foregoing is true and correct and that this declaration
13    was executed at Walnut Creek, California this 29th day of May, 2020.
14
                                                           /s/ Frederick J. Klorczyk III       _
15                                                             Frederick J. Klorczyk III
16
17
18
19
20
21
22
23
24
25
26
27
28
      CLRA VENUE DECLARATION
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 28 of 31 Page ID #:28




                                                            EXHIBIT A
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 29 of 31 Page ID #:29




 1990 N. CALIFORNIA BLVD., SUITE 940                                 FREDERICK J. KLORCZYK III
 WALNUT CREEK, CA 94596                                                            Tel: 9 2 5 . 3 0 0 . 4 4 5 5
 www.bursor.com                                                                    Fax: 9 2 5 . 4 0 7 . 2 7 0 0
                                                                            f k l o r c z y k @b u r s o r . c o m



                                            May 19, 2020

  Via Certified Mail – Return Receipt Requested

  Just Brands USA, Inc.
  7351 Wiles Road, Suite #105
  Coral Springs, FL 33067

  SSGI Financial Services, Inc.
  763 NW 83rd Drive
  Coral Springs, FL 33071

  Just Brands, Inc.
  2346 Thomas St.,
  Hollywood, FL 33020

  Just Brands FL, LLC
  7351 Wiles Rd., Suite 105
  Coral Springs, FL 33071

  Just CBD, LLC
  2346 Thomas St.,
  Hollywood, FL 33020

  Re:    Notice And Demand Letter Pursuant To U.C.C. §§ 2-313, 2-314, 2-607;
         The California Consumers Legal Remedies Act; And
         The Florida Deceptive And Unfair Trade Practices Act

  To Whom It May Concern:

          This letter serves as a preliminary notice and demand for corrective action by Just Brands
  USA, Inc. (“Just Brands USA”), Just Brands, Inc., Just Brands FL, LLC (“Just Brands FL”), Just
  CBD, LLC (“Just CBD”) and SSGI Financial Services, Inc. (“SSGI”) (collectively “Just
  Brands”) pursuant to U.C.C. § 2-607(3)(a) concerning breaches of express and implied
  warranties related to our client, Miguel Rodriguez, and a class of all similarly situated purchasers
  (the “Class”) of JustCBD branded products (collectively, the “CBD Products”) claiming that the
  products purportedly contain “25mg CBD,” “50mg CBD,” “65mg CBD,” “100mg CBD,”
  “200mg CBD,” “250mg CBD,” “360mg CBD,” “500mg CBD,” “550mg CBD,” “750mg CBD,”
  “1000mg CBD,” “1500mg CBD,” or “3000mg CBD” (collectively, the “CBD Claims”) and are
  legal for purchase. This letter also serves as a notice of violation of the California’s Consumers
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 30 of 31 Page ID #:30
                                                                                          PAGE 2


  Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; the California Unfair
  Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; the California False
  Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq.; the Florida Deceptive and
  Unfair Trade Practices Act, Fla. Stat. Ann. §§ 501.201, et seq.; and all other applicable federal
  and state laws.

          Our client purchased “JustCBD Gummies 1000mg,” “JustPet Dog Treats,” and “JustCBD
  Signature CBD Cartridges” in the Pineapple Express and Northern Lights flavors. Prior to
  purchasing his JustCBD branded products, Mr. Rodriguez reviewed information about the
  products, including the quantity of CBD purportedly contained in each. Mr. Rodriguez also
  reviewed the accompanying labels, disclosures, warranties, and marketing materials, and
  understood them as representations and warranties by Just Brands that the Products contained the
  quantities of CBD advertised and that the products were legal for purchase. Mr. Rodriguez
  relied on these representations and warranties in deciding to purchase his CBD Products over
  comparable products. But these representations were false, and Mr. Rodriguez did not receive
  the quantity of CBD he purchased and the products were not legal. Independent lab testing
  reveals that the true quantity of CBD in the CBD Products is only a small fraction of these
  representations. Accordingly, Just Brands breached express and implied warranties made to our
  client and the Class and violated the consumer protection statutes reference above. See U.C.C.
  §§ 2-313, 2-314.

          On behalf of our client and the Class, we hereby demand that Just Brands immediately
  (1) issue a mandatory recall of the CBD Products, and (2) make full restitution to all purchasers
  of the CBD Products of all purchase money obtained from sales thereof.

          We also demand that Just Brands preserve all documents and other evidence which refer
  or relate to any of the above-described practices including, but not limited to, the following:

         1.      All documents concerning the design, packaging, labeling, and
                 manufacturing process for the CBD Products;

         2.      All tests of the CBD Products, whether performed by Just Brands and
                 SSGI or any third-party entities;

         3.      All documents concerning the pricing, advertising, marketing, and/or sale
                 of the CBD Products;

         4.      All communications with customers involving complaints or comments
                 concerning the CBD Products;

         5.      All documents concerning communications with any retailer involved in
                 the marketing or sale of the CBD Products;

         6.      All documents concerning communications with federal or state regulators
                 concerning the CBD Products; and
Case 2:20-cv-04829-ODW-PLA Document 1 Filed 05/29/20 Page 31 of 31 Page ID #:31
                                                                                           PAGE 3


         7.      All documents concerning the total revenue derived from sales of the CBD
                 Products.

         If you contend that any statement in this letter is inaccurate in any respect, please provide
  us with your contentions and supporting documents immediately upon receipt of this letter.

          Please contact me right away if you wish to discuss an appropriate way to remedy this
  matter. If I do not hear from you promptly, I will take that as an indication that you are not
  interested in doing so.


                                                        Sincerely,




                                                        Frederick J. Klorczyk III
